OSCN Found Document:IN RE AMENDMENT TO RULES GOVERNING ADMISSION TO PRACTICE OF LAW

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN RE AMENDMENT TO RULES GOVERNING ADMISSION TO PRACTICE OF LAW2016 OK 54Decided: 05/09/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 54, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


 



ORDER 

The following amendment to Rule 9, Rules Governing Admission to the Practice of Law in the State of Oklahoma, Okla. Stat. tit. 5, ch. 1, app. 5, which provides for a temporary permit to practice law for certain persons employed by a qualified legal services provider is hereby adopted and is attached as an exhibit to this Order.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 9th day of May, 2016.

/S/CHIEF JUSTICE 


Reif, C.J., Combs, V.C.J., Watt, Edmondson, Taylor, Colbert and Gurich, JJ., concur;
Kauger and Winchester, JJ., not voting.


 

 
Rules Governing Admission to the Practice of Law in the State of Oklahoma
Okla. Stat. tit. 5
ch. 1, app. 5
Rule 9. Temporary Permits.
A. Temporary permits to practice law until the conclusion of the next succeeding bar examination and report of the results thereof may be granted upon the recommendation of the Board of Bar Examiners after a showing of public convenience and necessity, which shall include but not be limited to a showing by a qualified legal services provider as defined in subsection B of this rule, and or in the private sector where a case of extreme hardship is shown, provided the applicant has taken and passed the Multistate Professional Responsibility Examination. All applicants for temporary permit to practice law shall file with the Board of Bar Examiners an application for such temporary permit in addition to regular application for admission to the bar examination. The Board shall, as soon as practicable, report its recommendation on such application for temporary permit to the Supreme Court, together with a copy of such application.
B. A "qualified legal services provider" means a not for profit legal services organization whose primary purpose is to provide legal services to low income clients or a legal department within a not for profit organization that employs at least one (1) lawyer full-time to provide legal services to low income clients.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


Title 5. Attorneys and the State Bar
 CiteNameLevel
 5 O.S. Rule 9, Temporary PermitsCited


Citationizer: Table of Authority


Cite
Name
Level


None Found.